Citation Nr: 0426858	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-01 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for dementia 
due to head trauma.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which implemented a grant of service 
connection for dementia due to head trauma and assigned a 0 
percent evaluation effective October 9, 1992.  The veteran 
disagreed with the assigned evaluation and subsequently 
perfected this appeal.

Pursuant to the veteran's request, a videoconference hearing 
before a member of the Board was scheduled in July 2001.  The 
veteran failed to report.  

In September 2001, the Board remanded this case for 
additional development.

The veteran was previously represented by James W. Stanley, 
Jr.  In October 2001, the RO advised the veteran that Mr. 
Stanley was no longer authorized to represent claimants 
before VA and that Mr. Stanley had been removed as his 
authorized representative.  The veteran was advised that he 
could select a new representative.
 
In February 2002, the RO received a power of attorney, which 
appears to be limited to a claim for total disability due to 
individual unemployability (TDIU), and the individual named 
as legal representative is not an attorney or an agent 
admitted to practice before VA.  By letter dated in June 
2002, the RO again advised the veteran that Mr. Stanley had 
been removed and that he could continue without a 
representative or select a new representative.  Letters dated 
in September and November 2002 further advised the veteran 
that the RO had no record of him appointing a representative 
and that he could contact VA for a list of recognized 
veteran's service organizations and/or representatives.  It 
does not appear that the veteran has appointed a 
representative to assist him with the claim currently on 
appeal and thus, the Board will proceed with the adjudication 
of this claim.  
 

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  For the period prior to November 7, 1996, the veteran's 
dementia due to head trauma was productive of no more than 
mild impairment of social and industrial adaptability.

3.  For the period beginning November 7, 1996, the veteran's 
dementia due to head trauma is productive of no more than 
mild impairment of social and industrial adaptability or 
occupational and social impairment due to mild or transient 
symptoms.

4.  Objective evidence does not show that the veteran is 
frequently hospitalized for his service-connected dementia 
due to head trauma, or that it causes marked interference 
with employment beyond that contemplated in the schedular 
standards.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, and no 
more, for dementia due to head trauma are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9304 (2003); 38 C.F.R. § 4.132, Diagnostic Code 9304 (in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in August 2002, the RO advised the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must give enough information about the records so that VA 
could request them from the agency or person who has them.  
The veteran was also advised of the evidence necessary to 
substantiate his claim for increase.  Specifically, that he 
should submit evidence that his dementia had increased in 
severity and this evidence could be in the form of a medical 
statement or lay statements that describe in what manner his 
disability has worsened.  He was requested to identify all 
private and VA medical treatment and was advised of the 
medical evidence that had been requested.  He was further 
advised that it was his responsibility for seeing that VA 
received all evidence, except for evidence kept by VA, 
military, or other federal agencies.

The February 1999 statement of the case (SOC), the May 2001 
supplemental statement of the case (SSOC), the July 2003 
SSOC, and the November 2003 SSOC advised the veteran of the 
evidence of record, the adjudicative actions taken, and of 
the reasons and bases for denial.  The July and November 2003 
SSOC's also specifically set forth the regulations pertaining 
to VA's duty to assist.  

In July 2002, the RO requested that the veteran identify 
treatment from all VA and non-VA health care providers where 
he has received treatment for dementia or a psychiatric 
disorder.  In response to information supplied by the 
veteran, the RO requested medical records from Bridgeway and 
Arkansas State Hospital.  Records from Bridgeway were 
received.  The State Hospital responded in September 2002 
indicating that they had no records pertaining to the veteran 
and suggested that records be requested from Little Rock 
Mental Health Clinic.  In February 2003, the RO notified the 
veteran that it was unable to obtain his records from the 
Arkansas State Hospital and requested that he provide an 
authorization for the Little Rock Mental Health Clinic.  The 
veteran has not provided the requested authorization and as 
such, VA is unable to request these records.  The RO has 
obtained relevant VA treatment records and records from the 
Social Security Administration (SSA).  In connection with his 
current appeal, the veteran was provided VA examinations in 
February 2001 and September 2002.  The RO obtained an 
additional medical opinion in August 2003.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

In October 1992, the veteran filed a claim for service 
connection for organic brain syndrome.  

The veteran was admitted to a VA medical center (VAMC) on 
September 3, 1992 for a treatment program and discharged on 
October 15, 1992.  Computed tomography (CT) scan of the head 
was reported as normal.  Axis I diagnosis was cocaine and 
alcohol dependence continuous; marijuana abuse; and organic 
mental disorder, not otherwise specified (NOS).  Global 
Assessment of Functioning (GAF) Scale score was 65.  

The veteran underwent a private mental health assessment in 
October 1992.  He reported multiple head injuries while in 
the military and that he had been alcohol and drug free for 
two months.  There was not prominent evidence of psychotic 
episodes since being alcohol and drug free.  Axis I diagnosis 
was organic mental disorder, NOS; cocaine dependence; 
cannabis abuse; and alcohol abuse.  GAF scale score was 
estimated at 60.  The examiner suggested that the veteran's 
difficulties could all be related to organic mental disorder 
caused from previous head injuries or from his multiple uses 
of drugs and alcohol.  

In January 1993, the veteran underwent a private 
psychological evaluation by Dr. D.S., a clinical 
psychologist.  The veteran reported being diagnosed with 
organic mental impairment and described organic personality 
symptoms.  He reported no substance abuse since September 
1992.  The examiner noted it appeared the veteran's principle 
problems were in the organic area with expressive language 
problems, marked memory, and cognitive impairments.  
Regarding Axis I diagnosis, the examiner indicated that it 
appeared that the veteran had an organic mental disorder that 
results in an organic personality disorder, borderline or 
mild mental retardation and possible delirium.  GAF was 60.  
The veteran's prognosis was considered rather poor, as his 
organic condition is chronic and permanent.  

The veteran underwent a private psychological evaluation in 
February 1993 by Dr. D.S. and S.P., a licensed psychological 
examiner.  The examiners determined that the veteran was 
suffering from what appeared to be organic brain dysfunction 
and he was functioning in the borderline range of 
intellectual abilities.  He was also noted to suffer from 
depression, agitation, paranoia, and auditory hallucinations.  

Records from SSA indicate the veteran was awarded disability 
benefits in March 1993 (with disability beginning March 3, 
1992) based on a primary diagnosis of organic brain syndrome 
and a secondary diagnosis of mental retardation.  

The veteran was admitted to a VAMC on July 6, 1993 and 
discharged on July 8, 1993 with a diagnosis of history of 
alcohol and cocaine abuse and adjustment disorder with mixed 
features.
 
In August 1993, the veteran underwent additional evaluation 
by Dr. D.S., including psychological testing.  The veteran 
reported he was beaten into a dazed condition on several 
occasions and was aware his cognitive abilities gradually 
slipped away.  In summary, the examiner indicated that the 
veteran showed global cortical dysfunction, consistent with 
that expected of a punch-drunk fighter.  Intellectual level 
was at the border between retarded and borderline and memory 
functions were in the low end of the mildly mentally retarded 
range.  Motor functions were impaired on the dominant right 
side and the examiner stated that the veteran was now totally 
vocationally disabled as a result of his organicity, stemming 
from his military career as a boxer.  Axis I diagnosis was 
dementia/delirium, secondary to repeated blows to the head; 
and organic personality disorder.  GAF was estimated at 40.  

The veteran presented to the VA mental hygiene clinic on 
October 8, 1993, after an outpatient substance abuse group, 
stating that he was having thoughts of suicide and homicide.  
He reported a cocaine overdose earlier in the week.  He 
related auditory hallucinations and intermittent depression.  
He was discharged on November 9, 1993 with an Axis I 
diagnosis of substance abuse and major depressive episode.  
GAF was 50.

The veteran was admitted to the VAMC Little Rock on February 
9, 1994 with complaints of depression and suicidal ideation.  
On mental status examination, his thoughts were logical and 
goal directed and there were no psychotic symptoms.  Judgment 
was poor, as he did not understand the need for treatment and 
the need to stay off cocaine.  Memory was 3/3 at zero and 3/3 
at five.  During his admission, he made various threats 
toward the staff.  He was eventually told that due to his 
continuous threats and lack of psychiatric illness, he would 
be released from the VA.  The veteran was discharged on 
February 17, 1994.  He was noted to have a long history of 
threatening behavior and carried no Axis I psychiatric 
diagnosis other than cocaine addiction.  His primary 
diagnosis was antisocial personality disorder.  The veteran 
presented to VA on February 18, 1994.  He was not psychotic 
and was not admitted.  The examiner further noted that the 
veteran was employable.  

The veteran underwent a VA examination in May 1996.  On 
mental status examination, the veteran was underactive and 
speech was hard to follow.  There were some schizophrenic 
trends.  The examiner found depression and anxiety.  Insight 
was very superficial and judgment was impaired.  Impression 
was "dementia due to head trauma."  The examiner indicated 
that the veteran has all of the signs of a dementia.  He had 
difficulty with his telephone number.  The examiner was not 
convinced that the veteran was not somewhat psychotic and he 
was also depressed.  

A June 1997 statement from Dr. D.S. indicates that the 
veteran is vocationally disabled, with marked occupational 
impairment and deficiencies in work, judgment, thinking, and 
mood, with impairment of right sensory motor function and 
expressive speech.  The veteran has ongoing depression and 
his organic personality disorder results in impaired impulse 
control, with marked irritability and explosiveness.  Dr. 
D.S. also indicated that the veteran was unemployable.  

The veteran underwent a VA examination in July 1997.  He 
reported that he could not think and was depressed all of the 
time.  He reported considerable anhedonia, greatly diminished 
libido, and considerable suicidal ideation.  He also reported 
auditory hallucinations and delusional material, including 
ideas of reference and persecutory ideation.  He denied 
current drug and alcohol abuse.  

On mental status examination, the veteran's thought processes 
and associations were logical and tight, with no loosening of 
association or confusion.  He was oriented times three, but 
memory was considerably impaired.  Axis I diagnosis was 
cocaine induced psychotic disorder with hallucinations.  GAF 
was 50.  The examiner further indicated that he could not 
find evidence that the veteran's hallucinations and memory 
problems were secondary to a closed head injury.  

The veteran was admitted to a private facility, The 
Bridgeway, on September 26, 1997 with complaints that he had 
all kinds of problems.  The veteran reported a history of 
cocaine use a long time ago and then indicated that his last 
use was approximately one year prior.  He also reported 
multiple head injuries due to boxing.  He was admitted to the 
Adult Psychiatric Unit for problems with altered thought 
process and a past history of substance abuse issues.  The 
veteran responded to antipsychotics and was noted to be in a 
stable mood by September 29th.  He was discharged on 
September 30, 1997, with an Axis I diagnosis of mood disorder 
due to traumatic brain injury and polysubstance abuse, 
episodic.  GAF was estimated as 25.  

In June 1997, the Board granted service connection for 
dementia due to head trauma.  By rating action dated in 
October 1997, the RO implemented the Board's decision and 
assigned a noncompensable evaluation pursuant to Diagnostic 
Code 9304 effective October 9, 1992.  

The veteran was admitted to the VA hospital on August 5, 
1999, with complaints of suicidal ideation.  He reported 
decreased energy, interest, and enjoyment.  He has a 
disrupted sleep pattern.  He uses cocaine and alcohol on a 
weekly basis.  On mental status examination, the veteran was 
loud, aggressive, and used profuse profanity.  Affect was 
full and thought processes were logical.  Thought content was 
significant for chronic suicidal ideation, but there were no 
delusions or hallucinations.  Judgment was poor based on 
substance abuse and insight was absent.  Cognitively, the 
veteran was alert and unable to spell the word "world" 
backwards.  The veteran was discharged on August 6, 1999 
against medical advice.  Principal diagnosis was antisocial 
personality disorder.  GAF was 35.  

In April 2000, the veteran underwent a mental status 
examination by D.H., Ed. D, in connection with his continued 
receipt of SSA disability benefits.  The veteran reported 
traumatic brain injury due to boxing.  The veteran reported 
he no longer uses drugs and alcohol.  The veteran was 
oriented times four and on memory tests, knew recent 
Presidents, phone number, and address.  The examiner noted 
that psychotic symptoms with paranoia and panic reactions 
were a significant feature of the veteran's present illness.  
Indicators of organicity included confusion, poor judgment, 
and difficulty with blocking, preservation.  Axis I diagnosis 
was schizoaffective disorder, depressive type; and dysthymic 
disorder.  The examiner indicated that she identified two or 
more areas with significant limitations in adaptive 
functioning and that although his adaptive functioning was 
not consistent with a diagnosis of mental retardation, it may 
be borderline.  The examiner also noted that although the 
veteran was somewhat resistant during the interview, it was 
more a function of confusion, desire to appear normal, and 
poor concentration.  

A private psychologist, Dr. J.M., evaluated the veteran in 
May 2000.  A clinical interview was conducted and various 
psychological tests were administered.  Previous medical 
records were not available for review.  The veteran admitted 
to using cocaine and pot, but denied current use and said he 
has been straight and sober for the past six years.  He 
reported organic brain damage resulting from extensive boxing 
and martial arts activities during service.  

The examiner noted that the veteran demonstrated good 
motivation to perform on effort-dependent tests but completed 
the MMPI-2 in an unduly short amount of time and the validity 
of that test was in question.  Overall, the findings were 
considered valid.  The examiner discussed specific test 
results in detail and in summary, indicated that objective 
psychological and neuropsychological test results revealed 
evidence of significant cognitive impairment.  He appeared 
motivated to perform on tests that require effort but was 
unable to adequately perform many of them.  The limitations 
imposed by the veteran's injuries is such that he is 
effectively precluded from being able to function adequately 
in routine social, personal and occupational activities.  The 
examiner thought the veteran should have the assistance of a 
guardian in making important decisions and the management of 
his financial affairs.  Findings were consistent with an Axis 
I diagnosis of dementia due to head trauma.  GAF was 30.  

The veteran underwent a VA examination in February 2001 by 
Dr. W.S.  The claims folder was reviewed prior to the 
examination.  The veteran receives no mental health treatment 
and takes no psychotropic medications.  The veteran 


claimed that he had "suicide problems" and was depressed.  
He also reported auditory/visual hallucinations and 
delusional material.  He has not worked since 1990.  He 
spends his time at home watching TV.  He has trouble 
sleeping.  The veteran denied any alcohol use since 1982, but 
then said that that was the last time he was intoxicated.  He 
drank the previous night, having one beer.  He used drugs 
(two rocks of cocaine) one-week prior.  

On mental status examination, the veteran appeared dysphoric.  
Speech was within normal limits.  The predominant mood was 
one of depression, and affect was generally appropriate to 
content.  Thought processes and associations were logical and 
tight, and no loosening of associations or confusion was 
noted.  There was some memory impairment.  The veteran 
indicated the year was "2000" and could not name the 
current president or current governor.  Persecutory ideation 
was quite prominent.  Insight and judgment were impaired.  

In March 2001, the veteran underwent VA neuropsychological 
testing.  In short, the data suggested severe impairment of 
both hemisphere functions.  However, no identifiable pattern 
of performance was demonstrated and results were considered 
unreliable and uninterpretable due to clear lack of maximal 
effort.  The examiners further indicated that persons with 
this level of dysfunction would demonstrate profound 
impairment in the activities of daily living, ability to 
drive a car, ability to remember appointments, and/or ability 
to plan.  Impression was abnormal neuropsychological tests 
results.  The examiners were unable to determine the presence 
or severity of any underlying brain dysfunction as tests of 
motivation suggested the veteran was not giving good effort.  
The MMPI-2 test results also produced an invalid profile, 
with a negative response bias by patient.  

Upon review of the neuropsychological test results, the 
February 2001 VA examiner indicated that the testing was not 
indicative of a specific disorder due to questionable 
motivation.  There appeared to be a discrepancy between the 
veteran's level of performance on testing and the failure to 
display this level of impairment during the examination.

The veteran underwent additional VA examination in September 
2002 by Dr. W.S.  He reported receiving some mental health 
treatment but did not know exactly where and was apparently 
not taking any psychotropic medications.  The veteran 
reported that he did not want to live because of health 
problems.  He also reported memory problems, which he 
indicated were secondary to brain damage resulting from a 
motor vehicle accident in May 2002 and boxing in the 
military.  He has not worked since 1989.  He spends his time 
sleeping and he stays tired all of the time.  He denied 
alcohol use and said his last drug use was in May 2002 when 
he smoked marijuana.  

On mental status examination, the veteran displayed a 
significant amount of anger.  Affect was appropriate to 
content.  Thought processes and associations were logical and 
tight and no loosening of associations was noted.  There was 
some memory impairment.  He did not complain of 
hallucinations and delusional material was not noted.  
Insight was limited and judgment was somewhat impaired.  He 
reported suicidal and homicidal ideation but denied intent.  

A subsequent addendum indicates that the veteran's claims 
folder was reviewed.  The results of neuropsychological 
testing did not provide evidence suggesting the presence of 
cognitive disorders secondary to head trauma.  The VA 
examiner reviewed Dr. J.M.'s report and although it discussed 
testing performed, it was the VA examiner's opinion that 
there was still insufficient evidence to warrant the 
diagnosis of a cognitive disorder secondary to head trauma.  
GAF was estimated at 50.  

The veteran presented to the VA emergency room on October 24, 
2002 with complaints of severe chest pain.  He reported using 
cocaine two days prior and has had previous admissions for 
chest pain secondary to cocaine use.  Assessment was chest 
discomfort likely secondary to cocaine abuse.  
Multidisciplinary discharge plan notes that the veteran was 
screened for possible social work needs/interventions.  The 
veteran was noted to be cognitively intact and independent in 
the activities of daily living.  The veteran indicated that 
he has been smoking crack on a regular basis and is 
interested in a treatment program.  

The veteran also underwent a psychiatric evaluation.  On 
mental status examination, thought processes were logical and 
goal directed.  Mood was fair and affect was appropriate.  
Judgment and insight were good.  Cognitively he was alert and 
oriented times three.  On the mini mental status examination, 
he was unable to recall three objects, spell "world" 
backwards completely, or copy intersecting pentagons 
completely.  Axis I diagnosis was post-traumatic stress 
disorder (PTSD), and cocaine dependence.  GAF was 41.  The 
veteran was discharged on October 25, 2002 with a diagnosis 
of substance abuse/chest pain.  

Following his discharge, the veteran was subsequently 
admitted to the VAMC Little Rock psychiatric unit with 
suicidal ideation.  Impression was depressive disorder not 
otherwise specified and cocaine dependence.  Attending note 
dated October 27, 2002 indicates the veteran continues to 
have manipulative behavior and reports periodic chest pain.  
An October 31, 2002 nursing notes indicates that the veteran 
was requesting specific medications to help him sleep and 
remain calm and he was described as manipulative and gamey.  
He was discharged on November 1, 2002 with diagnoses of major 
depression and polysubstance dependence.  

The veteran presented to the VA emergency room on November 
17, 2002 with complaints of chest pain, shortness of breath, 
and sweating.  He denied recent use of cocaine, but 
toxicology screen was positive for cocaine.  He was 
subsequently discharged with Percocet for pain.  

In August 2003, the VA examiner again reviewed the veteran's 
claims folder.  He stated the following:

The results of [the March 2001] 
neuropsychological assessment suggest 
abnormal test findings, but suggested 
that the veteran was not performing to 
the best of his ability and that the test 
findings were invalid.  There appeared to 
be a great tendency to over endorse items 
reflecting pathology.  I have reviewed 
Dr. [J.M.'s] report.  In part, his report 
notes that the veteran produced a 
validity scale profile that is invalid by 
virtue of an extremely inconsistent 
response pattern.  The veteran endorsed a 
number of items that are infrequently 
endorsed.  I note that during a 2002 
hospitalization, the veteran reported 
smoking crack cocaine and using Viagra.  
Unfortunately, there is no way given this 
pattern of test results that I think 
anyone can objectively determine the 
severity of any possible 
neuropsychological deficits.  The veteran 
has a tendency to distort his problems 
and to put forth minimal effort.  In 
particular, the neuropsychological 
testing conducted in March of [2001] 
notes that the veteran did not correctly 
answer items which are typically answered 
correctly even by those with cognitive 
disorders.  I do not think additional 
testing would be helpful, and overall I 
did not find sufficient evidence to 
suggest that the veteran was moderately 
impaired on the basis of his dementia due 
to head trauma.  

Analysis

The veteran contends that the currently assigned 
noncompensable evaluation does not adequately reflect the 
severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The RO evaluated the veteran's disability pursuant to 
Diagnostic Code 9304 and assigned a noncompensable evaluation 
effective October 9, 1992.  Prior to November 7, 1996, 
dementia associated with brain trauma was evaluated under the 
general rating formula for organic mental disorders, which 
provided a 100 percent evaluation for impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996).  Evaluation of disability less than 100 
percent was as follows: in symptom combinations productive of 
severe impairment of social and industrial adaptability (70 
percent); in symptom combinations productive of considerable 
impairment of social and industrial adaptability (50 
percent); in symptom combinations productive of definite 
impairment of social and industrial adaptability (30 
percent); in symptom combinations productive of mild 
impairment of social and industrial adaptability (10 
percent); and no impairment of social and industrial 
adaptability (0 percent).  Id.  

VA's Office of General Counsel has concluded that the term 
"definite" as used in 38 C.F.R. § 4.132 should be construed 
as "distinct, unambiguous, and moderately large in degree, 
to mean more than moderate but less than rather large."  
VAOPGCPREC 9-93 (November 9, 1993).  

Effective November 7, 1996, the rating criteria were amended 
and dementia due to head trauma is currently evaluated under 
the general rating formula for mental disorders.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9403 (2003).  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9403 (2003).  

A noncompensable evaluation is assigned where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  Id.  

The veteran is appealing the rating assigned in connection 
with his original grant of service connection and therefore, 
the period since October 9, 1992 is for consideration.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  Thus, the revised criteria under Diagnostic Code 
9403 are not applicable prior to November 7, 1996, the 
effective date of revision.

The Board acknowledges that the veteran has not specifically 
been advised of the former regulations.  Notwithstanding, the 
Board finds that there is no prejudice to the veteran as both 
the former and revised regulations are essentially based on 
the extent of social and industrial/occupational impairment 
due to the service-connected disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As illustrated by the background section of this decision, 
the veteran has undergone numerous psychiatric/psychological 
evaluations and has had multiple hospitalizations since 
filing his initial claim for service connection.  The veteran 
has been given numerous Axis I diagnoses and assigned a wide 
variation of GAF scores.  The medical evidence, however, is 
not consistent regarding the extent of the impairment due to 
the veteran's service-connected disability and there appears 
to be disagreement as to whether the veteran's impairments 
are related to an organic condition versus his substance 
abuse.  Thus, in evaluating the veteran's disability, the 
Board must determine the probative value of the evidence of 
record.  

The record contains private evaluations favorable to the 
veteran's claim.  For example, examination by Dr. D.S. in 
August 1993 suggested that the veteran is totally 
vocationally disabled as a result of his organicity, stemming 
from his military career as a boxer.  Dr. D.S.'s June 1997 
statement indicates that the veteran is unemployable and 
basically suggests that the criteria for a 70 percent 
evaluation are satisfied.  Evaluation by Dr. J.M. in May 2000 
indicated that testing revealed significant cognitive 
impairment and that the veteran was precluded from being able 
to function adequately in routine, personal and occupational 
activities.  

On review, the Board does not assign the above-referenced 
evaluations significant weight.  First, the private 
evaluations appear to be based on the veteran's reported 
history, which appears to downplay the extent of his 
substance abuse.  On review of the record, information 
provided by the veteran at his various examinations and 
hospitalizations is not consistent and the Board questions 
his credibility.  Second, the private evaluations appear to 
relate all the veteran's symptomatology to his service-
connected disability and do not discuss the impact of any 
substance abuse.  Third, there is no indication that the 
private examiners had access to the veteran's complete claims 
folder.  

The Board acknowledges that the SSA awarded disability 
benefits based on a primary diagnosis of organic brain 
syndrome, effective March 1992.  SSA determined that medical 
evidence showed a history of repeated head injuries and 
substance abuse resulting in a significant mental impairment.  
The criteria for a disability evaluation under the SSA 
system, however, differ from the criteria set forth in VA's 
rating schedule.  In evaluating the veteran's service-
connected disability, the Board must consider the impairment 
resulting from dementia due to head trauma, and impairment 
caused by disabilities that are not service-connected is not 
for consideration.  

On review of the record, the Board assigns the various VA 
examinations greater weight.  In particular, the examinations 
conducted by Dr. W.S. are considered highly probative.  Dr. 
W.S. had the opportunity to examine the veteran and review 
the claims folder on several occasions.  Further, Dr. W.S. 
was able to review all medical evidence of record and to 
comment on Dr. J.M.'s report.  Further, his examinations take 
into consideration the veteran's substance abuse and discuss 
the inconsistencies in the psychological testing.  

The record contains evidence of unemployment, cognitive 
difficulties, depression, memory impairment, psychotic 
symptoms, and suicidal ideation.  The Board notes, however, 
that objective findings regarding cognitive impairment and 
memory problems, etc., vary widely throughout the record.  
Evidence also suggests that psychotic symptoms are less when 
the veteran is not using drugs.  VA medical records show 
multiple admissions due to complaints related to substance 
abuse and do not indicate treatment related to an organic 
disorder.  VA medical records also show evidence of 
manipulative behavior and psychological testing indicated a 
tendency to over endorse items reflecting pathology.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's disability picture associated with 
his service-connected dementia due to head trauma more nearly 
approximates the criteria for a 10 percent evaluation under 
both the former and the revised criteria.  

An evaluation in excess of 30 percent, however, is not 
warranted under the former criteria.  In August 2003, the VA 
examiner stated that he did not find sufficient evidence to 
suggest moderate impairment on the basis of the veteran's 
dementia due to head trauma.  This finding is based on 
several examinations and a review of the veteran's claims 
folder and the Board assigns it significant weight.  Thus, 
the preponderance of the evidence is against a finding of 
definite impairment of social and industrial adaptability due 
to the veteran's service-connected disability.

Similarly, the Board finds that the criteria for a 30 percent 
evaluation under the revised criteria are not met or more 
nearly approximated.  The Board acknowledges that there is 
post November 7, 1996 evidence of occupational and social 
impairment due to depression and memory loss.  The evidence 
considered more probative, however, does not appear to relate 
these findings to the veteran's service-connected disability.  

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  On review of the 
evidence, the Board finds that at no time during the appeal 
period was an evaluation in excess of 10 percent warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
dementia due to head trauma and there is no indication that 
this disability has a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

An initial 10 percent evaluation and no more for service-
connected dementia due to brain trauma is warranted, subject 
to the laws and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



